FILED
                                                             United States Court of Appeals
                                                                     Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                 November 28, 2014
                                   TENTH CIRCUIT
                                                                 Elisabeth A. Shumaker
                                                                     Clerk of Court

 MICHAEL KENYATTA MATTOX,

          Petitioner-Appellant,

 v.                                                     No. 14-3145
                                               (D.C. No. 5:12-CV-03121-SAC)
 DAVID MCKUNE; DEREK                                      (D. Kan.)
 SCHMIDT,

          Respondents-Appellees.




            ORDER DENYING CERTIFICATE OF APPEALABILITY *


Before GORSUCH, MURPHY, and HOLMES, Circuit Judges.


      Michael Mattox was convicted by a Kansas jury of second degree murder

and the criminal discharge of a firearm. After failing to undo those convictions in

state court in direct appellate proceedings or on collateral review, he sought relief

in federal district court under 28 U.S.C. § 2254. When that effort, too, proved

unsuccessful he filed a request in this court for a certificate of appealability. We

may issue a COA, however, only if the petitioner first makes a “substantial




      *
         This order is not binding precedent except under the doctrines of law of
the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2); Slack v.

McDaniel, 529 U.S. 473, 484 (2000). That much Mr. Mattox has not done.

      Mr. Mattox argues that his Sixth Amendment right to effective appellate

counsel was violated when one of his attorneys failed to pursue a Miranda

argument. But the Kansas Supreme Court rejected this complaint on the ground

that Mr. Mattox could not show that counsel’s alleged misconduct prejudiced him.

The court explained its judgment that, even disregarding the evidence Mr. Mattox

wished excluded as remedy for the putative Miranda violation, a glut of

inculpatory evidence remained. Where, as here, a federal constitutional claim has

been “adjudicated on the merits in State court proceedings,” a federal district

court may grant habeas relief only if the state court decision “was contrary to, or

involved an unreasonable application of, clearly established Federal law, as

determined by the Supreme Court.” 28 U.S.C. § 2254(d); Harrington v. Richter,

131 S. Ct. 770, 783-84 (2011). Given the evidence that remained admissible

against him, the district court held that the Kansas court’s Sixth Amendment

prejudice analysis was “undoubted[ly]” a reasonable application of settled

constitutional principles and no federal habeas writ could lawfully issue. The

court offered thirteen pages of analysis on this score. In it we can discern no

error and, accordingly, a COA is not appropriate. This appeal is dismissed and




                                        -2-
the motion to proceed in forma pauperis is denied.



                                      ENTERED FOR THE COURT



                                      Neil M. Gorsuch
                                      Circuit Judge




                                       -3-